Citation Nr: 0925676	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia.  

2.  Entitlement to a disability rating in excess of 10 
percent for left knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
January 1978.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal.  In October 2007, the Board returned the case for 
additional development and the case was subsequently returned 
to the Board for further appellate review.  

In a decision dated in June 2008, the Board affirmed the RO's 
denial of the benefits sought on appeal.  The decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court issued a December 2008 Order in 
which it partially vacated the June 2008 Board decision and 
remanded the case to the Board for further development.  


REMAND

The Veteran has alleged, through the submission of a May 2008 
chiropractor report, that his bilateral knee disabilities 
have worsened since his last VA examination in May 2005.  The 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

It is also likely that the Veteran has received treatment for 
his knees since the date of his May 2005 VA examination.  As 
such, the Veteran should be contacted to determine when and 
where he may have received treatment for his knees since May 
2005 and any records identified by the Veteran, and not 
already obtained, should be obtained and associated with the 
claims file.

Lastly, the Board acknowledges a decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Veteran has not been provided 
this more detailed notice, and since this case is being 
returned for additional development, this notice should be 
provided to the Veteran.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current appeal.  

2.  The RO/AMC should contact the Veteran 
and inquire as to when and where he may 
have received treatment for his knees 
since his May 2005 VA examination.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment 
records identified by the Veteran.

3.  The Veteran should be afforded an 
examination of his knees to ascertain the 
severity and manifestations of his 
service-connected disabilities and the 
degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's knees in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected knee 
disabilities produce in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner 
should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




